DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 5/5/2021.
Claims 1-20 are pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney YEN-KAI HSEU, Reg. No.  78571 on 5/12/2021.

Please replace claims 1-2 and 18-20 with the following version:
1. (Currently Amended) A computing device for managing backup generation for virtual machines, comprising: 
a persistent storage that stores backup policies; and 
a hardware processor programmed to: 
obtain request for generating a backup of a first virtual machine of the virtual machines; 
in response to obtaining the request: 

perform a resource availability analysis of a host computing device hosting the first virtual machine to determine computing resources availability for generating the backup;
make a first determination, using the backup load prediction and the computing resource availability, that the host computing device has insufficient resources for generating the backup; and 
in response to the first determination: 
perform a backup type analysis on the backup policies and existing backups associated with the first virtual machine to obtain at least one updated backup policy; and
generate a reduced-resource cost backup of  the first virtual machine using the at least one is generated using a backup load that requires fewer computing resources than computing resources required by a backup load predicted by the backup load prediction, wherein a value of the backup load of the reduced-resource cost backup is lower than  a value of  the computing resource availability in accordance to the at least one updated backup policy

2. (Currently Amended) The computing device of claim 1, wherein the hardware processor is further programmed to: 
of a second virtual machine of the virtual machines; 
in response to obtaining the request: 
generate a second backup load prediction for generating the second backup; 
perform a second resource availability analysis of a second host computing device hosting the second virtual machine to determine second computing resources availability for generating the second backup; 
make a second determination, using the second backup load prediction and the second computing resource availability, that the second host computing device has sufficient resources for generating the second backup; and 
in response to the second determination: 
generate a regular-resource cost backup of the second virtual machine using the 

18. (Currently Amended) A method for managing backup generation for virtual machines, comprising: 
storing backup policies;
obtaining a request for generating a backup of first virtual machine of the virtual machines;
 in response to obtaining the request: 
generating a backup load prediction for generating the backup; 
performing a resource availability analysis of a host computing device hosting the first virtual machine to determine computing resources availability for generating the backup; 

in response to the first determination: 
performing a backup type analysis on the backup policies and existing backups associated with the first virtual machine to obtain at least one updated backup policy; and 
generating a reduced-resource cost backup of  the first virtual machine using the at least one is generated using a backup load that requires fewer computing resources than computing resources required by a backup load predicted by the backup load prediction, wherein a value of the backup load of the reduced-resource cost backup is lower than  a value of  the computing resource availability in accordance to the at least one updated backup policy


19. (Currently Amended) The method of claim 18, wherein the method further comprises:
obtaining a second request for generating a second backup for a second virtual machine of the virtual machines; 
in response to obtaining the request: generating a second backup load prediction for generating the second backup; 6Application No.: 16/031,236Docket No.: 170360-022100US 

making a second determination, using the second backup load prediction and the second computing resource availability, that the second host computing device has sufficient resources for generating the second backup; and 
in response to the second determination: 
generating a regular-resource cost backup for the second virtual machine using at the backup policies.

20. (Currently Amended) A non-transitory computer readable medium comprising computer readable program code, which when executed by a computer processor enables the computer processor to perform a method for managing backup generation for virtual machines, the method comprising:
storing backup policies;
obtaining a request for generating a backup of first virtual machine of the virtual machines;
 in response to obtaining the request: 
generating a backup load prediction for generating the backup; 
performing a resource availability analysis of a host computing device hosting the first virtual machine to determine computing resources availability for generating the backup; 

in response to the first determination: 
performing a backup type analysis on the backup policies and existing backups associated with the first virtual machine to obtain at least one updated backup policy; and 
generating a reduced-resource cost backup of  the first virtual machine using the at least one is generated using a backup load that requires fewer computing resources than computing resources required by a backup load predicted by the backup load prediction, wherein a value of the backup load of the reduced-resource cost backup is lower than  a value of  the computing resource availability in accordance to the at least one updated backup policy


Reason for Allowance
In view of the amendment filed, updated search and further consideration, claims 1-20 are allowed as the prior art  fails to disclose the features in a particular manner as claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254.  The examiner can normally be reached on Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/            Primary Examiner, Art Unit 2168